Exhibit 10.13

 

 

LICENSE AGREEMENT

 

 

Between

 

 

RECORDATI SA CHEMICAL &  PHARMACEUTICAL COMPANY

 

 

and

 

 

ROXRO PHARMA LLC

 

 

effective as of November 23, 2000

 

 

This document is the confidential information of both parties hereto. It should
be distributed on a need to know, basis and kept in secure area.

 

 

*****  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission; omitted portions
have been separately filed with the Commission.

 

 



 

--------------------------------------------------------------------------------

 

 

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT made and effective as of November 23, 2000 (Effective
Date) between ROXRO PHARMA LLC ("ROXRO") and RECORDATI SA CHEMICAL &
PHARMACEUTICAL COMPANY ("RECORDATI").

 

RECITALS

 

A.         RECORDATI has developed the Licensed Product (as hereinafter defined)
and is the owner of patent rights and know-how relating to the Licensed Product.

 

B.         ROXRO desires to develop, manufacture and commercialize the Licensed
Product in the Territory either by itself or with another party with whom ROXRO
will collaborate in developing and/or marketing such products and to receive the
right and license under the Patent Rights (as hereinafter defined) and Know-How
(as hereinafter defined) to make, have made, use, import, sell, offer for sale
and sell Licensed Product in the Field (as hereinafter defined).

 

C.         Simultaneously with this Agreement, ROXRO and RECORDATI are entering
into [*****].

 

Subject to the terms and conditions herein set forth, RECORDATI desires to grant
to ROXRO, and ROXRO desires to acquire from RECORDATI, the above-mentioned
rights and license under the Patent Rights and Know-How relating to the Licensed
Product in accordance with the provisions of this Agreement.

 

It is therefore agreed as follows:

 

1.           DEFINITIONS.

 

The following terms as used in this License Agreement shall have the meanings
respectively set forth in this Article:

 

"Affiliated Company" or "Affiliate" shall mean

 

(a)       an organization that directly or indirectly controls a party to this
Agreement; or

 

(b)       an organization that is directly or indirectly controlled by a party
to this Agreement; or

 

(c)       an organization that is controlled, directly or indirectly, by the
ultimate parent company of a party to this Agreement;

 

 

 



 

 



 

--------------------------------------------------------------------------------

 

 

 

Control as per a) to c) above is defined as owning fifty percent or more of the
voting stock or power of a company or having otherwise the power to govern the
financial and the operating policies of an organization so as to appoint the
management.

 

"Effective Date" shall mean the date first referred to above.

 

"FDA" shall mean the United States Food and Drug Administration.

 

"Field" shall mean all human and animal therapeutic uses of the Licensed
Product.

 

"First Commercial Sale" shall mean, for a given country, the first sale of
Product by Roxro, its affiliates, sublicensee or marketing partner to a Third
Party, after required approval by the governing health authority of the given
country for the Product (including authorizations for reimbursement).

 

"Gross Sales" shall mean the gross sales amount in the Territory invoiced for
Licensed Products (or any product incorporating the Licensed Product) by ROXRO
or its partners, permitted assigns or sublicensees to Third Parties.

 

"IND" shall mean an investigational New Drug Application filed with the FDA or
its foreign equivalent filed in a Major Market Country.

 

"Know-How" shall mean all inventions, discoveries, trade secrets, manufacturing
processes and information, materials, information, whether or not patented or
patentable (but excluding Patent Rights), together with all data, formulas,
preclinical and clinical research, procedures and results, and improvements
thereon, that are owned or controlled by RECORDATI as of the Effective Date that
relate solely to the Licensed Product in the Field.

 

"Licensed Product" shall mean intranasal formulations of the compound known as
Ketorolac as described in Patent Application US 08/383707, filed February 1,
1995.

 

"Major Market Country" shall mean the [*****].

 

"NDA" shall mean a New Drug Application filed with the FDA or its foreign
equivalent filed in a country of the Territory.

 

"Net Sales" shall mean [*****].

 

"Party" shall mean either ROXRO or RECORDATI and "Parties" shall mean both ROXRO
and RECORDATI.

 

"Patent Rights" shall mean all United States patents and patent applications and
all foreign counterparts thereof, if any, in the Territory, including, without
limitation, all provisionals, divisionals, substitutions, continuations,
continuations-in-part, extensions, reissues, renewals, supplementary protection
certificates and inventor's certificates that are owned or controlled by
RECORDATI and that cover inventions or discoveries applicable to the Licensed
Product.

 





3

--------------------------------------------------------------------------------

 

 

 

All United States patents and patent applications and foreign counterparts in
the Territory based on U.S. Patent Application Serial No. US 08/383707, filed
February 1, 1995 currently within this definition and applicable to this
Agreement are set forth in Exhibit A, which Exhibit shall be amended as
necessary to reflect changes or additions to the Patent Rights.

 

"Territory" shall mean the [*****].

 

"Third Party" shall mean any person, corporation or other entity other than a
Party or an Affiliate of a Party.

 

"United States" shall mean the United States of America.

 

"Valid Claim" shall mean a claim of an unexpired issued patent falling within
Patent Rights which shall not have been withdrawn, canceled, or disclaimed nor
held invalid by a court, tribunal, arbitrator or governmental agency of
competent jurisdiction in a final or unappealed or unappealable decision.

 

2.         GRANT OF RIGHTS.

 

2.1       RECORDATI hereby grants to ROXRO an exclusive license in the
Territory, with right to sublicense, to practice the Patent Rights and Know-How,
to develop, make, have made, use, sell and import the Licensed Product.

 





4

--------------------------------------------------------------------------------

 

 

 

2.2       Any registrations, and any other validations, notifications, or like
procedures, and compliance therewith, required by any authority in the Territory
with respect to the right and license granted to ROXRO pursuant to this
Agreement shall be the sole responsibility of ROXRO and shall be diligently
prosecuted at the sole expense of ROXRO.

 

3.          DISCLOSURE.

 

3.1       Following execution of this Agreement RECORDATI shall provide ROXRO
access for copying to all written Know-How, evaluations, memorandum and
documentation in its possession relevant to the Licensed Product. RECORDATI
shall use reasonable efforts to provide RECORDATI personnel time for preparation
and transfer of technology (including, but not limited to, manufacturing
technology specific to the Licensed Product) and Know-How in RECORDATI's
possession, relating to the Licensed Product that is necessary for the
development and manufacture of the Licensed Product by ROXRO or a ROXRO
sublicensee or subcontractor. Such information shall be specific to the Licensed
Product and RECORDATI shall be under no obligation to transfer general knowledge
of development, manufacture, registration or commercialization of this type of
product.

 

3.2       RECORDATI's obligations in accordance with this Article III, including
making employees available for telephone consultations with respect to the
transfer of written information and associated documentation relating to
pre-clinical, clinical activities, NDA and manufacturing matters, shall cease
[*****]  from the Effective Date.

 

3.3       ROXRO shall provide [*****] reports of the progress of the development
and commercialization of the Licensed Product.

 

4.         DEVELOPMENT, REGISTRATION, MANUFACTURING AND MARKETING

 

4.1       All development and clinical trials required for regulatory approval
in the Territory will be conducted by ROXRO or its marketing partner, at the
sole expense of ROXRO or its marketing partner. ROXRO and its marketing partner
will have the right to subcontract any part of its development and clinical
trial obligations in the Territory. Within [*****], ROXRO shall submit to
RECORDATI its intended development schedule and shall provide to RECORDATI on a
timely basis any modification thereafter of such schedule and the reasons
therefor.

 

4.2       All processes, inventions, formulations, proprietary information,
know- how, and patents resulting from ROXRO's development program, including
formulation and manufacturing information (the "Results") developed pursuant to
the licenses granted

 





5

--------------------------------------------------------------------------------

 

 

 

to ROXRO hereunder shall be owned by [*****].

 

4.3       Subject to Section 11.4, ROXRO or the ROXRO Partner shall use
commercially reasonable best efforts to develop, achieve regulatory approval,
promote, market, distribute and sell the Licensed Product with the same standard
of effort used by recognized companies in the pharmaceutical industry in the
marketing of their own products of similar market potential.

 

4.4       With regard to any countries in the Territory for which ROXRO is
acting through an Affiliate or sublicensee or marketing partner, ROXRO's
Affiliate or such sublicensee or marketing partner, as the case may be, shall
observe efforts comparable to the ones set forth in Section 4.3.

 

4.5       ROXRO shall inform RECORDATI in writing within [*****]  after:

 

4.5.1          the initiation of each Phase of clinical trials of the
Licensed Product;

 

4.5.2          the date of filing of an NDA for a Licensed Product in the
United States or its foreign equivalent in a Major Market Country;

 

4.5.3          the date of obtaining approval of an NDA for a Licensed Product
in the United States or its foreign equivalent in a Major Market Country;

 

4.5.4          the date of the first sale of a Licensed Product in each country
of the Territory; and

 

4.5.5          any events that might be material to RECORDATI in connection with
a possible extension of the patent protection term. In this regard, ROXRO and
RECORDATI shall cooperate in [*****]. Such cooperation shall include, without
limitation, [*****].

 





6

--------------------------------------------------------------------------------

 

 

 

5.          PAYMENTS, REPORTS, TIME OF PAYMENTS

 

5.1       In consideration of the rights and license granted under this
Agreement, ROXRO shall make the following payments to RECORDATI:

 

5.1.1          Upon execution of this Agreement, ROXRO shall pay to RECORDATI
the sum of $[*****]  in reimbursement of expenditures made by RECORDATI in
preparing the Licensed Product for development and marketing in the United
States.

 

5.1.2          ROXRO shall pay RECORDATI the following amounts in milestone
payments within thirty days after the first occurrence of each of the following
milestones as follows:

 

5.1.2.1       $[*****]  at the successful completion of Phase III clinical
trials of the Licensed Product;

 

5.1.2.2       $[*****]  upon the issuance of a patent in the United States for
the Licensed Product;

 

5.1.2.3       $[*****]  at the filing of an NDA for Licensed Product in the
United States;

 

5.1.2.4       $[*****]  at the approval of an NDA for Licensed Product in the
United States; and

 

5.1.2.5       $[*****] at the earliest grant of marketing approval for the
Licensed Product in the first among [*****].

 

5.2       The obligation to pay milestone payments to RECORDATI hereunder shall
be imposed only once with respect to each milestone.

 

5.3       ROXRO shall pay the royalties to RECORDATI on Net Sales of the
Licensed Product equal to

 

5.3.1          [*****] of Net Sales of the Licensed Product, provided that the
royalty rate shall be [*****] if no patent containing a Valid Claim is in force
in the country of sale at the time of the sale.

 

5.4       The obligation to pay royalties to RECORDATI hereunder shall be
imposed only once with respect to the same unit of the Licensed Product.

 

5.5       In the event that ROXRO shall grant a sublicense to a Third Party in
accordance with Section 2.2, all of the terms and conditions of this Agreement
shall apply

 





7

--------------------------------------------------------------------------------

 

 

 

to such sublicensee to the same extent as they apply to ROXRO. ROXRO guarantees
the performance of all obligations so imposed on its sublicensees under this
Agreement and will itself pay and account to RECORDATI for all royalties due
under this Agreement which may accrue by reason of the action or operations of
any of ROXRO's sublicensees.

 

5.6       Notwithstanding the other provisions of this Article 5, if Roxro is
required to obtain a royalty-bearing license from a third party to practice in
any country of the Territory any Patent Rights or Know-How licensed to it
hereunder, which otherwise would be infringed by the commercialization of the
Licensed Product by ROXRO, its Affiliates or sublicensees, and the infringement
of such Patent Rights or Know-How cannot reasonably be avoided or if ROXRO and
RECORDATI, in the exercise of their reasonable judgment, agree that a license
from such third party is necessary, [*****] to such third party under such
license with respect to such country during each payment period, provided,
however, that [*****].

 

5.6.1          Following the First Commercial Sale, ROXRO shall pay to RECORDATI
the royalties due hereunder, including any royalties due from the sales of   the
Product by ROXRO's Affiliates or sublicensees [*****].  Payments shall be made
by wire transfer to the following account: or such other account as RECORDATI
shall notify to ROXRO in writing.  The royalty shall be paid to   RECORDATI in
U.S. Dollars and computed in accordance with Sections 5.8 and 5.9, and ROXRO
shall submit to RECORDATI, together with each royalty payment, a written royalty
statement containing at least the following information:

 

5.6.2          the quantity of the Licensed Product subject to royalty sold (by
country) by ROXRO, its Affiliates and sublicensees;

 

5.6.3          total adjusted gross sales for the Licensed Product subject to
royalty (by country);

 

5.6.4          total royalties payable to RECORDATI (by country); and

 

5.6.5          any relevant information related to matters stated in Section
5.9.

 

5.7       Any compensation payment that is not paid on or before the date such
payment is due under this Agreement shall bear interest, to the extent permitted
by applicable law, at the prime rate (as reported by the Bank of America, San
Francisco, California, or its successor), on the date such payment is due,
calculated on the number of

 

 





8

--------------------------------------------------------------------------------

 

 

 

days such payment is delinquent. The payment of such interest shall not affect
the rights defined in Section 11.3.

 

5.8       As to sales occurring in a currency other than U.S. Dollars, the
amount due shall first be calculated in the currency in which the sale occurred
and then converted to

U.S. Dollars at [*****].

 

5.9       ROXRO shall keep and shall cause it Affiliates, partners and
sublicensees to keep, complete and accurate books and records setting forth the
gross sales, Adjusted Gross Sales, Net Sales, the amount of royalties payable to
RECORDATI as provided for herein, for each country with regard to the Licensed
Product sold by ROXRO, ROXRO's Affiliated Companies, partners or sublicensees of
ROXRO in sufficient detail to permit RECORDATI to determine the amount of
royalties due. Such books and records shall be retained by ROXRO at its
principal place of business for at least the three years immediately following
the calendar year to which each shall pertain. At RECORDATI's expense, RECORDATI
or its authorized independent public accountant has the right to engage ROXRO's
independent public accountant to perform, on behalf of RECORDATI or its
independent public accountant, an audit, conducted in accordance with generally
accepted auditing standards, of such books and records of ROXRO that are deemed
necessary by RECORDATI's independent public accountants to report on Net Sales
of the Licensed Product for the period or periods requested by RECORDATL If such
audit shows an underpayment or overpayment, the parties shall make the
appropriate payments.

 

Such audit shall not be performed more frequently than once per calendar year
nor more frequently than once with respect to records covering any specific
period of time. The audit shall be conducted upon at least [*****] prior written
notice, and during regular business hours in such a manner as to not
unnecessarily interfere with ROXRO's normal business activities.

 

All information, data, documents and abstracts herein referred to shall be used
only for the purpose of verifying royalty statements or compliance with this
Agreement, shall be treated as information subject to the confidentiality
obligations of this Agreement and need not be retained more than [*****]  after
completion of an audit hereof, if an audit has been requested; nor more than
[*****] from the end of the calendar year to which each shall pertain; nor more
than [*****] after the date of termination of this Agreement.

 

RECORDATI will bear the full cost of any such audit unless [*****]. In such
case, ROXRO shall promptly pay RECORDATI [*****] and shall bear the full cost of
such audit.

 





9

--------------------------------------------------------------------------------

 

 

 

5.10     Any withholding taxes levied by tax authorities on the payments by
ROXRO to RECORDATI under this Agreement shall be borne by RECORDATI and deducted
by ROXRO from the sums otherwise payable by it under this Agreement for payment
to the proper tax authorities on behalf of RECORDATI. In any such case, ROXRO
shall promptly provide RECORDATI with original receipts or other evidence
reasonably desirable to allow RECORDATI to document such tax withholdings for
purposes of claiming foreign tax credits and similar benefits.

 

6.          MANUFACTURING; TRADEMARK.

 

6.1       ROXRO and/or ROXRO sublicensee shall be solely responsible for
manufacturing the Licensed Product for sale in the Territory.

 

6.2       ROXRO shall be entitled to secure a trademark or trademarks to be used
in connection with the commercialization of Licensed Product in the Territory
and which shall be owned by ROXRO. Nonetheless, if this Agreement should be
terminated in accordance with Section 11.3, 11.4 or 11.7 hereof, [*****].

 

7.         LICENSED PRODUCT LIABILITY/REPRESENTATIONS AND WARRANTIES/DISCLAIMER
OF WARRANTIES.

 

7.1       ROXRO shall indemnify, and hold harmless, RECORDATI, its Affiliates,
directors, employees and agents from all costs and expenses of any kind,
including reasonable attorney’s fees, arising from any claim relating to the use
of the Know-How and the Patent Rights, or the use, manufacture, promotion,
marketing and sale of Licensed Product by ROXRO, its Affiliates, its
sublicensees, distributors and customers.

 

7.2       RECORDATI expressly warrants and represents to ROXRO that:

 

 

7.2.1          To its knowledge, it has full right, title, and interest in and
to or the right to practice all presently existing and issued Patent Rights and
Know-How relating to the Licensed Product; that there are no outstanding written
or oral agreements inconsistent with this Agreement; and that it is empowered to
enter into this Agreement and grant the licenses provided herein; and

 

7.2.2          It is presently not aware of a valid patent or patent application
owned by a Third Party and not licensed to RECORDATI which would be infringed by
the practice of the presently existing Patent Rights and Know-How or by the
manufacture, use or sale of Licensed Product based thereon nor has RECORDATI
received any claims by Third Parties with respect to such matters.

 

7.3       RECORDATI HEREBY DISCLAIMS ANY WARRANTIES, WHETHER EXPRESS OR IMPLIED,
OF ANY KIND REGARDING ANY WARRANTY OF

 





10

--------------------------------------------------------------------------------

 

 

 

MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, WITH RESPECT TO THE
LICENSED PRODUCT OR OTHER MATERIALS IN WHATEVER FORM PROVIDED TO ROXRO
HEREUNDER, OR THAT THE LICENSED PRODUCT CAN BE SUCCESSFULLY DEVELOPED BY USE OF
THE KNOW-HOW, OR THAT CLINICAL OR COMMERCIAL QUANTITIES OF THE LICENSED PRODUCT
CAN BE PRODUCED BY USE OF THE KNOW-HOW.

 

8.          MAINTENANCE AND ENFORCEMENT OF PATENT RIGHTS.

 

8.1       RECORDATI agrees to prosecute and maintain, at its own expense, all of
the patents and patent applications included within the Patent Rights. The
Parties and their designated patent attorneys shall consult with each other
regarding the prosecution of the pending United States patent application and
the filing and prosecution of any further United States patent applications with
respect to Licensed Product and any continuation or divisional prosecution
thereof, including, without limitation, the jurisdictions in the Territory in
which counterparts of any application should be filed and other details
pertaining to the prosecution and maintenance of Patent Rights. Notwithstanding
the foregoing, if RECORDATI and ROXRO disagree at any time regarding the
desirability of filing or continuing the prosecution of any such patent
application, upon the delivery of written instructions by ROXRO to RECORDATI,
RECORDATI shall proceed to file and/or continue prosecution of such application
with the full cooperation and assistance of ROXRO.

 

Copies of all such patent applications and patent office actions and responses
to patent office actions shall be forwarded to ROXRO prior to filing. ROXRO or
its counsel shall thereupon have fifteen days to comment on and advise with
RECORDATI or its counsel, which comment, and advice shall be carefully
considered in good faith by RECORDATI and its counsel before the filing of the
application or response.

 

Notwithstanding the foregoing, [*****].

 





11

--------------------------------------------------------------------------------

 

 

 

8.2       Each Party will advise the other promptly upon its becoming aware of
any Third-party infringement of Patent Rights. In the event of an infringement
of Patent Rights by a product that would be or is competitive with the Licensed
Product under active development or being sold by ROXRO, the Parties agree with
the following:

 

8.2.1          to consult with each other to attempt to agree on whether legal
action should be taken against the infringer, and also to establish the
proportion in which they will participate in the costs and expenses of the
action, if taken, and in any recoveries or awards resulting therefrom; and

 

8.2.2          in the event RECORDATI does not agree to bring suit or to
participate in a suit against any such infringer, ROXRO shall have the right to
take such action at its own expense and [*****], and, upon receiving a recovery
or award from such suit, such recovery and award shall be used first to
reimburse ROXRO for its reasonable litigation expenses actually incurred, then
to reimburse RECORDATI for the amounts of any unpaid royalty payments, and any
remainder of the recovery and award shall be retained by ROXRO for its own
benefit and use; and

 

8.2.3          in any such infringement suit RECORDATI, at the request of ROXRO,
shall render all reasonable assistance in the prosecution of such suit, at
ROXRO's cost.

 

8.3       [*****]

 

9.         USE OF DATA.

 

9.1        RECORDATI may use ROXRO's data as it sees fit, outside the Territory
for use in or outside of the Field. In such case, ROXRO shall be entitled to a
royalty equal to [*****] ("Reverse Royalty") applied to RECORDATI and its
Affiliates and sublicensees net sales of the applicable products they may sell.
[*****]

 





12

--------------------------------------------------------------------------------

 

 

 

10.       CONFIDENTIAL   INFORMATION.

 

10.1     ROXRO shall keep the Know-How in strict confidence and shall not use
Know-How except for the purposes of this Agreement. Any information disclosed
pursuant to the Confidentiality Agreement between ROXRO and RECORDATI dated
November 23, 2000 shall be considered Know-How and governed by the terms of this
Agreement.

 

10.2     Both ROXRO and RECORDATI agree to keep in strict confidence all other
know-how as well as other information and data of confidential nature received
from the other Party under this Agreement and not to make any use thereof other
than provided   under this Agreement.

 

10.3     The confidentiality obligations as per this Article 10 shall not apply
to the extent that the Know-How or other know-how or information and data are
required by appropriate authorities to be submitted for purposes of regulatory
approval of the Licensed Product; provided, however, that to the extent possible
such submissions shall be made on a confidential basis. The confidentiality and
non-use obligations under this Article 10 shall extend for the term of this
Agreement and five years thereafter.

 

10.4     The obligation of confidentiality and non-use as set forth in this
Article I 0 shall not apply:

 

10.4.1        to information and data which, at the time of disclosure, was
known by the recipient party or an Affiliated Company as the result of its own
efforts or through disclosure by a Third Party entitled legally to make such
disclosure, or which after disclosure was independently developed by the
recipient party or an Affiliated Company without use of such information and
data, and which can be so demonstrated by the records of the recipient party or
an Affiliated Company, as the case may be; and/or

 

10.4.2        are public knowledge at the date of disclosure to the
recipient party; and/or

 

10.4.3        become public knowledge at a later date without any fault of
the recipient party or an Affiliated Company; and/or

 

10.4.4        are disclosed to the recipient party or an Affiliated Company by a
third-party having the right to do so.

 

10.5     Notwithstanding anything in this Agreement to the contrary, neither
Party shall authorize publication in any manner, including but not limited to
scientific presentations, abstracts, papers and press releases, relating to the
Licensed Product and/or any scientific or clinical data relating to the Licensed
Product without the prior review and written approval of the other Party.

 





13

--------------------------------------------------------------------------------

 

 

 

10.6     Nothing in this Article IO or this Agreement shall be construed to
prevent either Party from disclosing to its Affiliated Companies information and
data obtained from the other Party during this Agreement, provided that such
information is used in a manner consistent with this Agreement, and further
provided that said Affiliated Companies are bound by a like confidentiality
obligation with respect to such information.

 

11.       TERM AND TERMINATION.

 

11.1     This Agreement shall be effective as of the Effective Date.

 

11.2     This Agreement shall continue in full force and effect on a country-by­
country basis until [*****] (i) the date of expiration of the last to expire
Patent Right     in a given country which contains a Valid Claim covering the
Licensed Product or (ii) [*****]. Following expiration of the term as set forth
above, ROXRO shall retain a [*****] license under the Patent Rights and Know-How
to manufacture, use, import, sell and offer for sale the Licensed Product for
use in the Field within the Territory.

 

11.3     Failures by one Party to comply with any of its respective obligations
contained in this Agreement shall entitle the other Party to give the Party in
default written notice of such default. If such default is not remedied within
[*****] after receipt of such notice (or thirty days in the event of
non-payment), the notifying Party shall be entitled to terminate this Agreement
by giving notice with immediate effect. The right of either Party to terminate
this Agreement as provided hereinabove shall not be affected in any way by its
waiver of or failure to take actions with respect to any previous default. If
there is any bona fide dispute between the parties regarding the right of
termination based on failure by ROXRO to make a milestone or royalty payment
when due, the disputed milestone or royalty payment, as the case may be, shall
be paid into an interest-bearing account by ROXRO where it shall remain during
the pendency of the dispute, and upon resolution of the dispute, paid, with
accumulated interest, to the prevailing Party.

 

11.4     ROXRO shall have the right to terminate the Agreement at any time
provided that ROXRO gives written notice to RECORDATI at least [*****] prior to
such termination, during which period ROXRO shall continue work on the
development plan or marketing as the case may be and under the condition that
ROXRO further informs RECORDATI together with the notice of termination that, in
its reasonable business judgment based on scientific, medical, economic or other
valid business reasons, ROXRO has determined not to carry out further
development or marketing of the Licensed Product. In the event of such early
termination, the licenses granted hereunder by RECORDATI, and all know-how and
regulatory data and approvals

 





14

--------------------------------------------------------------------------------

 

 

 

developed by ROXRO for the Licensed Product, shall revert to and become the
property of RECORDATI. All patents, know-how and documentation related to the
Licensed Product and rights described in Section 4.4 shall be transferred to
RECORDATI within [*****] after such termination.

 

11.5     This Agreement shall survive the acquisition or change of control of
either Party, provided that in the case of ROXRO the acquiring entity expressly
assumes all rights and obligations contained in this Agreement and such entity
further undertakes to use its commercially reasonable efforts consistent with
accepted pharmaceutical business practices and legal requirements to promote,
market, distribute and sell the Licensed Product with the same standard of
effort as used in the marketing of its own products of similar market potential.

 

11.6     Neither of the Parties shall be liable for failure to perform its
obligations under this Agreement, where such failure was occasioned by
contingencies beyond its control, including without limitation, strikes or work
stoppages, lock-outs, riots, wars, delay of carriers, Acts of God, including
without limitation, fire, floods, storms, and earthquakes, acts or failures to
act by government or governmental agencies or instrumentalities. Each Party will
notify the other immediately, should any such contingencies occur. Such notice
shall set forth the obligations that the notifying Party is unable to perform
and shall also specify the contingencies which it contends provide a basis under
this Section 11.6 for such non-performance. Nothing herein shall relieve a Party
from the obligation to pay promptly, in U.S. dollars, all payments that may be
due under this Agreement.

 

11.7     Either Party shall have the right to terminate this Agreement if the
other Party becomes insolvent or unable to pay its debts or perform its
obligations as they mature, or makes an assignment for the benefit of creditors,
or is the subject of a petition or other document seeking relief under any
bankruptcy law, filed by or against a Party, that is not discharged with
prejudice within [*****] thereafter, such termination to be effective upon the
delivery of written notice to the insolvent or bankruptcy party.

 

11.8     In the event of termination of the licenses to ROXRO, any sublicenses
granted to a sublicensee [*****].

 

12.       MISCELLANEOUS.

 

12.1     Neither Party shall have the right to assign or transfer to third
parties any rights or obligations of this Agreement, except [*****]. Any
successor or Affiliate

 





15

--------------------------------------------------------------------------------

 

 

 

to which this Agreement shall be assigned shall also be bound mutatis mutandis
by the terms and conditions of the present Agreement and the assignor,
transferor or sub licensor shall guarantee the performance of the obligations
hereunder.

 

12.2     This Agreement and licenses herein granted shall be binding upon, and
shall inure to the benefit of successors to a Party hereto or to an assignee of
all of the goodwill and entire business and assets of a Party hereto relating to
pharmaceutical products, but shall not otherwise be assignable without the prior
written consent of the other Party.

 

12.3     This Agreement contains the entire understanding between the Parties
relating to the subject matter hereof and supersedes any and all prior
agreements, understandings and arrangements, whether written or oral, between
the Parties. No amendments, changes, modifications or alterations of the terms
and conditions of this Agreement shall be binding upon either Party hereto
unless in writing and signed by both Parties.

 

12.4     All titles and captions in this Agreement are for convenience only and
shall not be interpreted as having any substantive meaning.

 

12.5     Both Parties hereby expressly state that it is the intention of neither
Party to violate any rule, law and regulations. If any of the provisions of this
Agreement are held to be void or unenforceable, then such void or unenforceable
provisions shall be replaced by valid and enforceable provisions which will
achieve as far as possible the economic business intentions of the Parties.

 

12.6     Unless required by law or regulation, each Party shall refrain from
making any public announcement or disclosure of the terms and conditions of this
Agreement without the prior written consent of the other Party, which consent
shall not unreasonably be withheld.

 

12.7     No failure or delay on the part of a Party in exercising any right
hereunder shall operate as a waiver of, or impair, any such right. No single or
partial exercise of any such right shall preclude any other or further exercise
thereof or the exercise of any other right. Any waiver on the part of either
Party hereto of any right hereunder shall be effective only if made in writing
and shall not constitute or imply a waiver of any other right or a subsequent
waiver.

 

12.8     The provisions of Sections 7.1, 7.3, Article 10, Section 11.4, this
Section 12.8 and Article 14 shall survive termination or expiration of this
Agreement.

 





16

--------------------------------------------------------------------------------

 

 

 

12.9     Nothing in this Agreement authorizes either Party to act as agent for
the other Party as to any matter. The relationship between ROXRO and RECORDATI
is that of independent contractors.

 

12.10   Neither Party shall release any information related to this Agreement,
including its terms, to any third party without the prior written consent of the
other Party, unless release of such information is required by law. If a Party
("Releasing Party") determines that it is required by law to release information
relating to this Agreement to a third party, it shall so notify the other Party
prior to the release of such information, including the text of the information
proposed for release, in sufficient time for the other Party to comment. The
other Party shall have the right to comment regarding the necessity of such
disclosure and the text reasonably proposed for disclosure, which comment the
Releasing Party must consider and include unless prohibited by law.

 

12.11   Neither Party shall use the other Party's or its Affiliates name or
trademarks for publicity or advertising purposes, except with the prior written
consent of the other Party.

 

13.       NOTICES.

 

13.1      Any notice required to be given hereunder shall be considered properly
given if sent in English by registered air-mail, telecopier, telex, facsimile or
by personal courier delivery to the respective address of each party as follows:

 

for RECORDATI:

 

 

With a copy to:

 





17

--------------------------------------------------------------------------------

 

 

 

for ROXRO:

 

ROXRO PHARMA LLC

535 Middlefield Road, Suite 240

Menlo Park, CA  94025 Attention:  

President

Facsimile: (650) 322-4514 with

 

copy to:

 

Heller Ehrman White & McAuliffe LLP

525 University Avenue

Palo Alto, CA  94301 Attention: 

Julian N. Stem, Esq.

Facsimile: (650) 324-0638

 

or to such other address as a party may designate in a notice given in
accordance with this Article 13.

 

14.        GOVERNING LAW AND ARBITRATION.

 

14.1     The construction, validity and performance of this Agreement shall be
governed in all respects by the laws of [*****] without taking into
consideration any of its conflict of law’s provisions.

 

14.2     The Parties will attempt in good faith to resolve any dispute,
controversy or claim arising out of or relating to the interpretation,
performance or enforceability of this Agreement promptly by negotiation between
executives of the Parties.  In the event that such negotiations do not result in
a mutually acceptable resolution, the Parties agree to consider other dispute
resolution mechanisms including mediation and arbitration. In the event that the
Parties fail to agree on a mutually acceptable solution within a period of
[*****], any such dispute shall be submitted to binding arbitration.

 

14.3     Such arbitration shall be conducted in accordance with the American
Arbitration Association. Notwithstanding those rules, the following provisions
shall in any event apply to any issue submitted for arbitration hereunder:

 

14.3.1        The arbitration shall be conducted by a panel of three neutral
arbitrators ("Panel").   One arbitrator shall be appointed by each Party and the
third member shall be appointed by the two arbitrators appointed by the
Parties.   Each Party   will select an arbitrator within [*****] following the
demand for arbitration.  The two arbitrators selected by the Parties will
appoint the third arbitrator within [*****] following their appointment.
Notwithstanding the above and in the interest of obtaining a judgment within the
shortest possible period in connection with certain bona fide disputes or
technical or developmental matters that require referral to independent experts,
the Parties may agree to appoint only one single neutral arbitrator selected in
agreement by both Parties.

 





18

--------------------------------------------------------------------------------

 

 

 

14.3.2        The language to be used in the arbitration shall be English.

 

14.3.3        Any arbitrator selected by the Parties may be of any nationality,
and need not be a lawyer or hold any other professional status or membership but
will be selected on the basis of his or her qualifications and expertise with
respect to the matter under dispute.

 

14.3.4        The arbitration shall be held in [*****].

 

14.3.5        The specific pleading schedule for each proceeding shall be
determined by the Parties in consultation with the Panel within [*****]
following the selection of the arbitrators.

 

14.3.6        Unless the Parties otherwise agree at the time a particular issue
is submitted for arbitration, the Panel shall be required as a condition to
their engagement to agree to render a decision within [*****] of the date on
which the record in the proceeding is completed, but in no case more than
[*****] after the date of their engagement. The time period for cure specified
in Section 11.3 shall be suspended upon institution of arbitration until
completion of such arbitration.

 

14.3.7        The Parties shall use their best efforts to schedule and make
their submissions, and to take all other necessary actions in connection with
the proceeding, at a time and in a manner which will permit the Panel to render
their decision in accordance with the schedule set forth herein.

 

14.3.8        All communications with the arbitrator(s) during the proceeding
shall be made in writing, with a copy thereof delivered simultaneously to the
other Party to the proceeding, or if made orally, made only in the presence of
the other Party to the proceeding or its representative.

 

14.3.9        All decisions by the Panel shall be rendered by majority vote. The
arbitration award or order shall be rendered in writing and shall be final and
binding upon the Parties. The arbitrator(s) shall establish and enforce
appropriate rules to ensure that the arbitration proceedings, including the
decisions, are kept confidential and that all confidential and/or proprietary
information of the Parties is kept confidential and is used for no purpose other
than for such arbitration proceedings.

 

14.3.10      Judgment on any order or award shall be entered by any court of
competent jurisdiction.

 





19

--------------------------------------------------------------------------------

 

 

 

14.3.11      Each Party shall bear its own expenses and attorney's fees in
connection with the arbitration.

 

14.3.12      The fees and expenses of the arbitrator(s) shall be equally shared
except that if, in the opinion of the arbitrators, any claim by a Party hereto
or any defense or objection thereto by the other Party was unreasonable and
frivolous, the arbitrators may in their discretion assess as part of the award
all or any part of the arbitration expenses of the other Party (including
reasonable attorney's fees) and expenses of the arbitrators against the Party
raising such unreasonable and frivolous claim, defense or objection.

 

15.  UNIT PURCHASE OPTION.

 

15.l      Upon execution of this Agreement and until December 31, 2000,
RECORDATI shall [*****].

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their authorized officers on the date first above written.

 

 

 

 

 

 

ROXRO PHARMA LLC

 

RECORDATI SA CHEMICAL & PHARMACEUTICAL COMPANY

 

 

 

By:

/s/ Roberto Rosenkranz

 

By:

/s/ Giovanni Recordati

 

 

 

Name: Roberto Rosenkranz

 

Name: Giovanni Recordati

 

 

 

Title: Chairmain and CEO

 

Title: Chairman and CEO

 

 

 

Date: November 23, 2000

 

Date: November 29, 2000

 

 

 

By:

/s/ R. L. Whiting

 

 

 

 

 

Name: R. L. Whiting

 

 

 

 

 

Title: President

 

 

 

 

 

Date: November 23, 2000

 

 

 

 



20

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

PATENT RIGHTS

 

Patent Application US 08/383,707 filed February 1, 1995

 

--------------------------------------------------------------------------------